Citation Nr: 1434561	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  In June 2014, the Veteran submitted additional evidence from a private treatment provider.  The Veteran waived review of the newly submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDING OF FACT

The Veteran's left knee disability had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left knee disability which he asserts is due to an injury sustained during active service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service treatment records show that the Veteran was treated for a reoccurring knee injury while in service.  A December 1987 Medical Care report reflects that the Veteran complained of left knee pain.  The report indicates that the Veteran's knee was swollen and his mobility was restricted because of pain.  The Veteran was diagnosed with patellofemoral syndrome. 

In a May 2011 correspondence, the Veteran's father stated that the Veteran was very active prior to his active service.  However, after separation from service, the Veteran's exercise and activity level was reduced due to the pain in his knee.  In a May 2011 correspondence, the Veteran reported that he could not stand for long periods of time or climb stairs due to pain.  He noted that he had little mobility or strength in his left knee.

The Veteran was afforded an August 2011 VA examination.  The Veteran reported experiencing sharp pain and swelling in his left knee.  He also noted that his left knee would give out.  The Veteran reported weekly flare-ups.  Upon examination, the examiner found flexion to 130 degrees and extension to zero degrees.  X-rays showed no degenerative trauma, dislocation or effusion.  The examiner opined that it was less likely than not that the Veteran's knee disability was incurred in or caused by his active service.  The examiner noted the Veteran's in-service report of left knee pain, but stated that there was no documentation of ongoing treatment for a chronic left knee condition since 1987. 

At the Veteran's May 2014 videoconference hearing, the Veteran indicated that he strained his left knee while doing maneuvers during physical training.  It was noted that since separation from service, the Veteran has been unable to "basic yard work" or other activities due to his knee pain.  

A June 2014 private medical note reflects that the Veteran had a magnetic resonance imaging (MRI) scan taken in December 2011.  The MRI showed a medial plica, but no meniscal pathology in the left knee.  The private examiner noted that the Veteran received an injection "over the area of maximum tenderness."  The impression was chondromalacia patella and internal derangement of the knee.  The examiner noted that, although he had no documentation of the military injury, it appeared that the Veteran had been at least historically symptomatic ever since that episode.

Based on the evidence presented, the Board finds that a current disability has been established.  The August 2011 VA examiner diagnosed the Veteran with a left knee strain, and the private examiner with chondromalacia patella and internal derangement of the knee.  An in-service injury has also been established.  The service treatment record dated in December 1987 shows treatment for a left knee injury and a diagnosis of patellofemoral syndrome.  The Veteran needs to establish a nexus between the current left knee disability and the in-service injury to substantiate the claim.

The Board finds that the required nexus has been established in this case.  The Veteran has competently and credibly reported that he suffers from knee pain which has persisted since service.  The lay statement from a family member regarding the Veteran's recurrent left knee pain since service is found to be competent and credible, thereby supporting the Veteran's recollection.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Veteran's lay statements and testimony describing his recurrent knee pain support his diagnosis and the June 2014 private examiner found the Veteran's reported history consistent with the present findings.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.   

Although a VA examiner has opined that the Veteran's current left knee strain is not related to an in-service incident, the opinion is not persuasive because it was not supported with a rationale.  The examiner focused on medical records which did not reflect treatment for knee pain since service.  The examiner's conclusion considered the lack of medical evidence documenting the Veteran's left knee pain rather than the Veteran's competent, credible and probative statements regarding his in-service injury and his recurrent symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In light of the unpersuasive VA medical nexus opinion, the Board finds that the competent and credible lay reports from the Veteran and his family member of recurrent left knee symptoms since his injury in service, and the evidence from the June 2014 private examiner are sufficient to establish a nexus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This is so, particularly when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a left knee disability, 

best characterized by the evidence as strain, chondromalacia patella and internal derangement. 


ORDER

Service connection strain, chondromalacia patella and internal derangement of the left knee, is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


